Title: From Thomas Jefferson to John Page, 7 October 1763
From: Jefferson, Thomas
To: Page, John


                    
                        Dear Page
                        Williamsburg, October 7, 1763.
                    
                    In the most melancholy fit that ever any poor soul was, I sit down to write to you. Last night, as merry as agreeable company and dancing with Belinda in the Apollo could make me, I never could have thought the succeeding sun would have seen me so wretched as I now am! I was prepared to say a great deal: I had dressed up in my own mind, such thoughts as occurred to me, in as moving language as I knew how, and expected to have performed in a tolerably creditable manner. But, good God! When I had an opportunity of venting them, a few broken sentences, uttered in great disorder, and interrupted with pauses of uncommon length, were the too visible marks of my strange confusion! The whole confab I will tell you, word for word, if I can, when I see you,  which God send may be soon. Affairs at W. and M. are in the greatest confusion. Walker, M’Clurg and Wat Jones are expelled pro tempore, or, as Horrox softens it, rusticated for a month. Lewis Burwell, Warner Lewis, and one Thompson have fled to escape flagellation. I should have excepted Warner Lewis, who came off of his own accord. Jack Walker leaves town on Monday. The court is now at hand, which I must attend constantly, so that unless you come to town, there is little probability of my meeting with you any where else. For God’s sake come. I am, dear Page, Your sincere friend,
                    
                        T. Jefferson
                    
                